          Case 2:18-cv-01207-CRE Document 14 Filed 04/24/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DANA W. WILEY,                                   )
                                                      Civil Action No. 18-1207
                                                  )
    Plaintiff,                                    )
                                                      Chief United States Magistrate Judge
                                                  )
          vs.                                         Cynthia Reed Eddy
                                                  )
                                                  )
 VINCE MCMAHON, World Wrestling                   )
 Entertainment Chairman CEO; JOHN DUE,            )
 D-Generation X and NWO Wrestling                 )
 employee's,                                      )
                                                  )
    Defendants.


                                   MEMORANDUM ORDER

        Defendants have filed a Motion to Dismiss (ECF No. 12) along with a Brief in support

thereof (ECF No. 13) claiming that the Complaint against them should be dismissed for failure to

state a claim.

                              AND NOW, this 24th day of April, 2019:

        IT IS HEREBY ORDERED that Plaintiff shall file a response in opposition to

Defendants’ Motion to Dismiss no later than May 24, 2019. Per Judge Eddy’s Chambers Rules,

there is a page limitation of twenty (20) pages for all responsive briefs.

        IT IS FURTHER ORDERED that Defendants shall file a reply to Plaintiff’s response

on or before June 7, 2019. Per Judge Eddy’s Chambers Rules, there is a page limitation of five

(5) pages for reply briefs.

        IT IS FURTHER ORDERED that should Plaintiff fail to comply with this order, the

Motion to Dismiss may be decided without the benefit of Plaintiff’s response.

                                                      s/Cynthia Reed Eddy
                                                      Cynthia Reed Eddy
                                                      Chief United States Magistrate Judge


                                                  1
        Case 2:18-cv-01207-CRE Document 14 Filed 04/24/19 Page 2 of 2



cc:   DANA W. WILEY
      531 Case Street
      Apt. 9
      Rochester, PA 15074
      (via U.S. First Class Mail)

      Christopher M. Verdini
      K&L Gates LLP
      (via ECF electronic notification)




                                          2
